January 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        EX PARTE ANTONIO SEPEDA

NO. 14-14-00946-CV

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from an order
purportedly signed by the court below on June 13, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Antonio Sepeda.
      We further order this decision certified below for observance.